     Case 3:20-cv-00717-M-BK Document 6 Filed 06/22/20                Page 1 of 2 PageID 9



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ROMONA KENNARD,                                  §
             Plaintiff,                          §
                                                 §
v.                                               §   CIVIL CASE NO. 3:20-CV-717-M-BK
                                                 §
TERELLE STATE POST OFFICE,                       §
               Defendant.                        §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The Court reviewed the proposed Findings, Conclusions,

and Recommendation for plain error. Finding none, the Court ACCEPTS the Findings,

Conclusions, and Recommendation of the United States Magistrate.

        IT IS THEREFORE ORDERED that this action is DISMISSED without prejudice for

failure to comply with a court order and for want of prosecution. See FED. R. CIV. P. 41(b).

        The Court prospectively CERTIFIES that any appeal of this action would not be taken

in good faith. See 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a)(3). In support of this

certification, the Court adopts and incorporates by reference the Magistrate Judge’s Findings,

Conclusions, and Recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). Based on the Findings and Recommendation, the Court finds that any appeal of this

action would present no legal point of arguable merit and would, therefore, be frivolous.

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).1 In the event of an appeal, Plaintiff may




1Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order. A timely notice
of appeal must be filed even if the district court certifies an appeal as not taken in good faith.
  Case 3:20-cv-00717-M-BK Document 6 Filed 06/22/20                  Page 2 of 2 PageID 10



challenge this certification by filing a separate motion to proceed in forma pauperis on appeal

with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at

202; FED. R. APP. P. 24(a)(5).

       SO ORDERED this 22nd day of June, 2020.
